                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     DUANE M. MAGEE,                                     Case No. 21-cv-02675-EMC
                                   7                    Petitioner,
                                                                                             ORDER OF TRANSFER
                                   8              v.

                                   9     RON BROOMFIELD,
                                  10                    Respondent.

                                  11

                                  12          Petitioner has filed a petition for writ of habeas corpus to challenge his conviction and
Northern District of California
 United States District Court




                                  13   sentence from the San Bernardino County Superior Court. San Bernardino County lies within the

                                  14   venue of the Central District of California. Petitioner is confined at San Quentin State Prison,

                                  15   located in Marin County and within the venue of the Northern District of California. Venue is

                                  16   proper in a habeas action in either the district of confinement or the district of conviction, 28

                                  17   U.S.C. § 2241(d), although a petition challenging a conviction or the sentence imposed is

                                  18   preferably heard in the district of conviction. See N. D. Cal. Habeas L.R. 2254-3(b). The

                                  19   preferred venue is the Central District of California because Petitioner was convicted and

                                  20   sentenced in that district. Pursuant to 28 U.S.C. § 1404(a) and Habeas L.R. 2254-3(b), and in the

                                  21   interests of justice, this action is TRANSFERRED to the United States District Court for the

                                  22   Central District of California. The Clerk shall transfer this matter.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: May 4, 2021

                                  26                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  27                                                      United States District Judge
                                  28
